Title: From George Washington to James Anderson, 16 September 1799
From: Washington, George
To: Anderson, James

 

Mr Anderson,
Mount Vernon 16th Septr 1799

The indisposition of Mrs Washington—Dispatches of a troublesome kind, which required all my attention—and the house never being clear of company—have put it out of my power to take any notice of your letter of the 13th instant, until now.
Health, being amongst (if not the most) precious gift of Heaven; without which, we are but little capable of business, or enjoyment; and as you seem to be strongly impressed with a belief that the place at which you live (or any near it) will not suffer you, or family to enjoy this blessing; and moreover, as from what you have written, your views ultimately, if not immediately, are turned to some other object than the management of my business; far, very far is it from my desire that you should, in the meantime, hazard your health, or that of your family’s, by remaining in your present occupation, even another year; if that is the expected consequence of your stay.
On the plain, simple, & regular system I am resolved, undeviatingly to pursue, I shall find no difficulty in superintending my Farms, myself; if not with skill, at least with œconomy: and if I can make any contrivance at the Mansion house to cure as many Fish as will suffice for the use of my People, I shall feel more disposed to Rent the Landing at the Ferry, than to be plagued with it myself.
There would then be the Distillery & Mill only to be disposed of, and these, if I could, I wd Rent; if not, they might remain on their present footing. With an honest Miller & Distiller, & frequent settlements with them, matters could not go very wrong. The grain from my Farms, of which an a/c would be rendered, with the purchases, would shew the receipts; and the Manufacturing accounts, would shew how it was applied.
You will perceive that the object of this letter is to release you from any embarrassment which may have been occasioned by your engagement with me, on the one hand; and your apprehension of encreasing ill-health, by remaining where you are another year, on the other hand; for I repeat to you again, that I have no other person in view, as a Manager; nor should I employ one, if by Sickness, or any other accident, your occupations were to cease.
You have said in your letter of the 13th, that if the terms on

which I wou’d Rent my Mill & Distillery were made known to you, that it might be in your power to help me to a Tenant.
With respect to the first, (the Mill) I shall observe, that at the time (about 4 or 5 years ago) when it was advertised to be Rented, I was frequently offered 400$ pr ann. for it, and I once refused 500$. The latter sum, although the New Race has added to the expence, I would now take. And with respect to the Distillery, and all the apparatus belonging thereto, you can judge better than I, of the sum I ought to expect for it. And whether I rent them or not, it would be very agreeable to me (after considering the thing maturely, on a just and equitable scale between Land lord & tenant) to let me know what you conceive I ought to ask, & insist upon.
To enable you to do this, I shall inform you, that I will furnish nothing but fuel, delivered on the spot (not from hand to mouth, but by the quantity of Cords to be laid in, at the Alexandria price of Wood, deducting the carriage of it to that place). The hands now employed at the Distillery (and Mill also) if retained there, will be charged at what they could be hired, elsewhere—So likewise of the Waggon, Scow, and Boat, when required, & can be spared.
As some ground for Pasture might be required, that which is now appropriated to Hogs—may remain for that purpose; and so much of the field by the Mill as would be included by the Fence from thence to the old Mill race by the Bars, by that to the Tumbling dam in the other Race—by that again as it runs to the Willow Pond near the Post & Rail fence leading to Pools-run, and by that fence to the Mill again—containing by Actual measurement, 38¼ acres.
The Manure, arising from the feedings at the Distillery, over & above what may suffice for the Gardens there, I should chuse to reserve. I repeat my wishes for the restoration of health to yourself and family—and am Your friend &ca

Go: Washington

